DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “flexible diaphragm”.
Claim Objections
Claims 3, 9, and 15 are objected to because of the following informalities:  the claims recite the verbiage “at least one air filtration unit position at at least one of the air inlet and air outlet”. While the claim is understood, the utilization of “at at” in succession provides for poor reading, and would be more appropriate to reword the limitations without the use of successive “at”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10, and 16 recite the limitation "the air filtration unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the claim is directed to “an air intake assembly for a centrifugal blower system”, but then recites limitations directed at individual centrifugal blowers and the system as a whole in an interchangeable manner. For example, the use of expression “the air outlet (of the air intake assembly) connected to the axial inlet of the blower unit casing” renders it unclear what precisely is required of the claim. The verbiage is directed to the air intake assembly but then intermixes the centrifugal blower units and their connectability to one another. The claim would be best to change the system to incorporate all of the blowers connected, rather than the air intake assembly itself.
Claims 8-12 are directed to “the centrifugal blower air intake apparatus of claim 7”, but claim 7 is directed to “an air intake assembly for a centrifugal blower system”. The claims are therefore directed to different subject matter, and the claims are rendered indefinite. 
Claims 14-18 are directed to “the centrifugal blower air intake apparatus of claim 13”, but claim 13 is directed to “an air intake assembly for a centrifugal blower”. The claims are therefore directed to different subject matter, and the claims are rendered indefinite.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Ludwiszewski (US 20140193734).
Regarding claims 1 and 13, Ludwiszewski discloses a centrifugal blower air intake apparatus, comprising: a blower unit (30), comprising: a blower casing having an axial inlet (32) and a radial outlet (34); an impeller (implicit within the blower unit/casing) disposed within the casing for drawing a gaseous medium at a first pressure into the axial inlet and expelling gaseous medium at a second higher pressure through the radial outlet; and a motor (implicit in driving the blower/impeller) for driving the impeller; and an air intake assembly, comprising: an air intake assembly casing (flow path 22) having an air inlet and an air outlet, the air outlet connected to the axial inlet of the blower casing of the blower unit (Figure 1C); and a check valve (33) mounted within the casing positioned to permit air flow from the air inlet through to the air outlet and prevent air flow from the air outlet through to the air inlet (Paragraph 42).
Regarding claims 5-6 and 17-18, Ludwiszewski discloses the centrifugal blower air intake apparatus according to claims 1 and 13 above. Ludwiszewski further discloses the air intake assembly casing and the blower casing are at least one of monolithically formed or separable from each other (must be one or the other; limitations claimed broad enough that Ludwiszewski implicitly discloses the embodiment in assembled form; Paragraph 42), and a solid oxide fuel cell assembly (10; Paragraph 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of Ostenk (US 6668849).
Ludwiszewski discloses the centrifugal blower air intake apparatus according to claims 1 and 13 above.
Ludwiszewski fails to teach the check valve comprises a flexible diaphragm attached to the inlet of the air intake assembly casing.
Ostenk teaches a centrifugal blower assembly with a check valve positioned and attached to the inlet of the air intake assembly casing (Figures 1D, 4B, 4C). The check valve is formed of a flexible diaphragm (“Check valve 100 may be made of flexible material such as, for example, plastic membrane.”).
Because Ludwiszewski discloses a centrifugal blower with a check valve at the inlet, and because Ostenk provides a check valve positioned and attached to the inlet of the air intake assembly casing, and also provides for a check valve formed of a flexible diaphragm, it therefore would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the check valve of Ludwiszewski (which provides no detailed structure of the check valve, but is used in analogous structural environment) with the check valve of Ostenk (which provides flexible diaphragm style check valve at the inlet of the centrifugal blower) as none but the expected result of providing a check valve at the inlet of the air intake assembly casing is achieved, thereby allowing for fluid to enter and prevent it from leaving (Figures 4B, 4C of Ostenk).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of Lyle (US 7883813).
Ludwiszewski discloses centrifugal blower air intake apparatus according to claims 1 and 13 above.
	Ludwiszewski fails to teach the air intake assembly further comprising at least one air filtration unit positioned at at least one of the air inlet and the air outlet.
	Lyle teaches a fuel cell system (Figure 1) that utilizes a centrifugal blower (7) and positions an air filter (15) at the air intake assembly. Multiple air intakes are provided, and the damper (11) can close/open inlets to direct air and prevent backflow. The air filter (15) is provided at the inlet or outlet of the air intake assembly (Figure 1; Col. 3, Line 55 to Col. 4, Line 29; different positionings of the filter are discussed).
	Because Ludwiszewski is directed to a centrifugal blower system for a fuel cell system, and because Lyle teaches a centrifugal blower system for a fuel cell system that utilizes an air filter at the air intake assembly, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air intake assembly of Ludwiszewski such that the air intake assembly further comprises at least one air filtration unit positioned at at least one of the air inlet and the air outlet as taught by Lyle for the purposes of filtering the air prior to entry of the centrifugal blower.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of Lyle (US 7883813), and further in view of Stenersen (US 20060292426).
Ludwiszewski discloses the centrifugal blower air intake apparatus according to claims 1 and 13; alternatively, Ludwiszewski in view of Lyle according to claims 3 and 15 above teaches the centrifugal blower with an air filtration unit. Ludwiszewski by itself or modified by Lyle fails to explicitly teach the air filtration unit includes at least one of a sulfur trap or a desiccant. 
Stenersen teaches an assembly for a fuel cell system (Figure 1), the assembly including an impeller (104) and an inlet assembly utilizing a filter unit (15) which are needed for trapping sulfur and/or other chemical contaminants (Paragraph 9, 185) and also utilizing a filter assembly (10) with desiccants (Paragraph 106 describes the silica gel utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ludwiszewski such that it includes an air filtration unit that includes at least one of a sulfur trap or a desiccant as taught by Stenersen for the purposes of removing contaminants from the fluid prior to entering the impeller system. 
Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of DeWald (US 20150194683).
Regarding claim 7;
Ludwiszewski discloses a centrifugal blower air intake apparatus, comprising: a blower unit (30), comprising: a blower casing having an axial inlet (32) and a radial outlet (34); an impeller (implicit within the blower unit/casing) disposed within the casing for drawing a gaseous medium at a first pressure into the axial inlet and expelling gaseous medium at a second higher pressure through the radial outlet; and a motor (implicit in driving the blower/impeller) for driving the impeller; and an air intake assembly, comprising: an air intake assembly casing (flow path 22) having an air inlet and an air outlet, the air outlet connected to the axial inlet of the blower casing of the blower unit (Figure 1C); and a check valve (33) mounted within the casing positioned to permit air flow from the air inlet through to the air outlet and prevent air flow from the air outlet through to the air inlet (Paragraph 42).
Ludwiszewski fails to teach a series of blower units, each blower unit connected in series with one another, and a duct connecting the radial outlet of at least one blower unit in series of blower units with the axial inlet of at least one other blower unit in the series of blower units.
DeWald teaches a fuel cell assembly with a series of blower units connected in series with one another. DeWald teaches the assembly as an example (Figure 8) with blower (81) connected at the outlet with a duct (82) that connects to the next blower (83) in series, and so on with the next blower (85). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ludwiszewski such that a series of blower units, each blower unit connected in series with one another, and a duct connecting the radial outlet of at least one blower unit in series of blower units with the axial inlet of at least one other blower unit in the series of blower units as taught by DeWald since the interconnected arrangement of multiple centrifugal blowers inherently posses smaller inertial forces than a single centrifugal blower of comparable gas flow capability, the centrifugal blower system can be provided with improved response time and control with greater accuracy over a broad range of gas pressure and gas flow requirements than that of single centrifugal blower unit.
	Regarding claims 11-12, Ludwiszewski in view of DeWald teaches the centrifugal blower air intake apparatus according to claim 7 above. Ludwiszewski further discloses the air intake assembly casing and the blower casing are at least one of monolithically formed or separable from each other (must be one or the other; limitations claimed broad enough that Ludwiszewski implicitly discloses the embodiment in assembled form; Paragraph 42), and a solid oxide fuel cell assembly (10; Paragraph 39).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of DeWald (US 20150194683), and further in view of Ostenk (US 6668849).
Ludwiszewski in view of DeWald teaches the air intake assembly for a centrifugal blower system according to claim 7 above.
Ludwiszewski fails to teach the check valve comprises a flexible diaphragm attached to the inlet of the air intake assembly casing.
Ostenk teaches a centrifugal blower assembly with a check valve positioned and attached to the inlet of the air intake assembly casing (Figures 1D, 4B, 4C). The check valve is formed of a flexible diaphragm (“Check valve 100 may be made of flexible material such as, for example, plastic membrane.”).
Because Ludwiszewski discloses a centrifugal blower with a check valve at the inlet, and because Ostenk provides a check valve positioned and attached to the inlet of the air intake assembly casing, and also provides for a check valve formed of a flexible diaphragm, it therefore would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the check valve of Ludwiszewski (which provides no detailed structure of the check valve, but is used in analogous structural environment) with the check valve of Ostenk (which provides flexible diaphragm style check valve at the inlet of the centrifugal blower) as none but the expected result of providing a check valve at the inlet of the air intake assembly casing is achieved, thereby allowing for fluid to enter and prevent it from leaving (Figures 4B, 4C of Ostenk).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of DeWald (US 20150194683), and further in view of Lyle (US 7883813).
Ludwiszewski in view of DeWald teaches the centrifugal blower air intake apparatus according to claim 7 above.
	Ludwiszewski fails to teach the air intake assembly further comprising at least one air filtration unit positioned at at least one of the air inlet and the air outlet.
	Lyle teaches a fuel cell system (Figure 1) that utilizes a centrifugal blower (7) and positions an air filter (15) at the air intake assembly. Multiple air intakes are provided, and the damper (11) can close/open inlets to direct air and prevent backflow. The air filter (15) is provided at the inlet or outlet of the air intake assembly (Figure 1; Col. 3, Line 55 to Col. 4, Line 29; different positionings of the filter are discussed).
	Because Ludwiszewski is directed to a centrifugal blower system for a fuel cell system, and because Lyle teaches a centrifugal blower system for a fuel cell system that utilizes an air filter at the air intake assembly, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air intake assembly of Ludwiszewski such that the air intake assembly further comprises at least one air filtration unit positioned at at least one of the air inlet and the air outlet as taught by Lyle for the purposes of filtering the air prior to entry of the centrifugal blower.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of DeWald (US 20150194683), and further in view of Lyle (US 7883813) and Stenersen (US 20060292426).
Ludwiszewski in view of DeWald teaches the centrifugal blower air intake apparatus according to claim 7; alternatively, Ludwiszewski in view of DeWald and Lyle according to claim 9 above teaches the centrifugal blower with an air filtration unit. Ludwiszewski by itself or modified by Lyle fails to explicitly teach the air filtration unit includes at least one of a sulfur trap or a desiccant. 
Stenersen teaches an assembly for a fuel cell system (Figure 1), the assembly including an impeller (104) and an inlet assembly utilizing a filter unit (15) which are needed for trapping sulfur and/or other chemical contaminants (Paragraph 9, 185) and also utilizing a filter assembly (10) with desiccants (Paragraph 106 describes the silica gel utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ludwiszewski such that it includes an air filtration unit that includes at least one of a sulfur trap or a desiccant as taught by Stenersen for the purposes of removing contaminants from the fluid prior to entering the impeller system. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamps (US 10527047), Fu (US 9861774) and Hustvedt (US 10436207) teach centrifugal blower assemblies with inlet check-valves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745